Citation Nr: 9925445	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1993, for service connection and compensation for 
lipomatosis.

2.  Entitlement to a rating higher than 30 percent for 
lipomatosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active duty for training from November 1978 
to June 1979.

In a March 1997 decision, the Board of Veterans' Appeals 
(Board) granted service connection for lipomatosis.  In a May 
1997 decision, the RO promulgated that grant of service 
connection and assigned a 10 percent rating for the 
condition, effective January 5, 1993.  In a July 1997 
decision, the RO assigned a higher rating of 30 percent for 
lipomatosis, effective from January 5, 1993.  The veteran now 
appeals for an earlier effective date for the grant of 
service connection and compensation for lipomatosis, and he 
also appeals for a higher rating for the condition.


FINDINGS OF FACT

1.  Service connection for a cyst condition of the back was 
denied by the RO in July 1979; the veteran did not timely 
appeal that decision.

2.  The veteran's application to reopen his claim for service 
connection for a back disorder (later construed to include 
service connection for a cyst disorder or lipomatosis) was 
received on January 5, 1993, and new and material evidence 
was submitted.  

3.  A subsequent Board decision found that the claim for 
service connection for lipomatosis was reopened, and service 
connection was granted for the condition.  The RO thereafter 
established service connection and compensation for 
lipomatosis, effective from January 5, 1993 (date of receipt 
of the reopened claim).

4.  The veteran's lipomatosis is manifested by numerous small 
lipomas, and scars from excisions of previous lipomas, on the 
trunk and extremities.  The lipomatosis results in disability 
which does not exceed that for the analogous condition of 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
5, 1993, for service connection and compensation for 
lipomatosis have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).

2.  The criteria for a rating in excess of 30 percent for 
lipomatosis are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.20, 4.118, Codes 7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active duty for training from November 1978 
to June 1979

The service medical records show that in February 1979 the 
veteran was noted to have a small fixed, rubbery, cyst on the 
right flank (lumbar area), and he complained that the lesion 
had been slowly growing during the past year.  The growth was 
then excised and found to be a lipoma.  On the March 1979 
separation examination, a sutured wound from the excision was 
noted.

In a July 1979 RO decision, service connection for a back 
disorder and for residuals of removal of a cyst from the 
lumbar area was denied.  It was noted that the cyst from the 
lumbar area had been excised and that there was no evidence 
of residuals or recurrence of the cyst.  The veteran was 
notified of this decision by a letter of the same month, and 
he did not appeal.

In March 1988, the veteran requested that his claim for 
service connection be reopened, stating there had been 
recurrence of a cyst in the same area of the back where a 
cyst was excised in service.  The RO sent him letters in 
March and April 1988, telling him to identify sources of 
related VA or non-VA medical treatment and to complete 
enclosed release forms to permit the RO to obtain any private 
records.  These letters told him that if he did not provide 
the requested evidence within a year from the dates of the 
letters, any benefits to which he might be entitled could not 
be paid prior to the date the evidence was received by the 
RO.  The veteran did not respond to the RO's request for 
information, and his application to reopen the claim was 
abandoned.

On January 5, 1993, the veteran filed to reopen his claim for 
service connection for residuals of a low back injury.  The 
RO denied the application in November 1993, and the veteran 
appealed.  

Evidence submitted by the veteran, subsequent to his January 
5, 1993 application to reopen the claim, includes an August 
1987 VA outpatient record.  According to this 1987 record, 
the veteran reported the 1979 cyst excision in service, and 
currently had a nontender, freely movable, cyst-like 
structure over the lumbar spine.

A January 1993 record from University Orthopedics shows X-
rays were taken of the veteran's right elbow and lumbar 
spine.  A February 1993 record shows outpatient surgery was 
scheduled to remove masses from the area of his right elbow 
and lumbar spine.

At a VA outpatient clinic in October 1993, the veteran 
reported he had a new growth in the area in which a growth 
was previously removed.  In November 1993, he reported a 
painful knot on the lower part of the spine, and chronic back 
pain, during the preceding two years.  The day before, he 
said, he made a long trip by automobile and back pain 
increased and was not relieved by heat and medication.  He 
further reported occasional back pain radiating to the legs 
and numbness of the legs.  He denied trauma to the back.  On 
examination, he was unable to bend to touch his toes, the 
paraspinous area was tender to palpation, deep tendon 
reflexes were equal bilaterally, straight leg raising was 
negative, there was no neurologic deficit, and the diagnosis 
was exacerbation of chronic low back pain.

At a VA outpatient clinic in December 1993, the veteran 
reported excision of a "fatty tumor" in 1979 and recurrence 
of multiple cysts.  On examination, in addition to a back 
cyst, there were eight cysts on his right arm, six on his 
left arm, four on his left thigh, and six on his right thigh.  
They ranged in size from less than .5 cm to 4.5 cm.  A 3-cm 
cyst on the right elbow and a 4 by 4.5-cm cyst midline on the 
low back were painful.  The assessment was lipomatosis.

At a February 1994 hearing, the veteran testified that 
painful "knots" began to appear during basic training, at 
which time he had pain from the knots exacerbated by some of 
the exercises he was required to perform.  He said a sergeant 
recommended that he see a doctor, and a large knot, or cyst, 
was removed from the area of his lower spine.  He said he 
currently had another cyst in the same area, and doctors told 
him that the original cyst may not have been removed entirely 
and had grown back.  He said another had appeared nearby, and 
growths had appeared elsewhere on his body.  He said he had 
five on his right leg, six on his left leg, four on one arm, 
five on the other, two on his back, one on his chest, two on 
his stomach, and one on his neck.  The veteran said the new 
growths were about half the size of the original one.  He 
referred to one on his back, one on his right elbow, one on 
his neck, and one on his stomach, that were painful.  He said 
he had sought treatment from the VA but had been unable to 
afford treatment from private health care providers.

On December 1995 reports from Providence Hospital, it was 
noted the veteran complained of low back pain radiating down 
the right leg and multiple soft tumors on the back and arms.  
On examination, there was no spasm and straight leg raising 
was positive on the right.  The diagnoses were sciatica and 
asymptomatic lipoma.

At a VA outpatient clinic in January 1996, the veteran had 
complaints of back pain for ten years but radiculopathic pain 
only for six months.  Currently, pain was focused at L5-S1 
with only occasional radiation.  A CT scan of the spine 
revealed a large herniated nucleus pulposus at L5-S1 that was 
compromising the nerve root.

A May 1996 VA surgical report notes a benign lipoma was 
excised from the veteran's low back during an L5-S1 
diskectomy/laminectomy for a herniated disc.  On the 
pathology report, it was noted that the lower back mass was 
lipoma.  

Followup VA outpatient treatment records in 1996 note the 
veteran had continued complaints of lower back pain. 

In a March 1997 decision, the Board addressed the application 
to reopen a claim for service connection for a back 
disability by first noting that the claimed back disability 
actually involved two disabilities: a musculoskeletal 
disorder of the low back; and a disorder manifested by 
growths in the area of the lumbar spine, classified as 
lipomas.  The Board proceeded to deny the application to 
reopen a claim for service connection for a musculoskeletal 
back disorder.  The Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a cyst disorder diagnosed as lipomatosis, and 
based on all the evidence the Board granted service 
connection for lipomatosis.  (In April 1998, the U.S. Court 
of Veterans Appeals upheld the Board denial of the 
appellant's application to reopen his claim for service 
connection for a back condition.)

In a May 1997 decision, the RO promulgated the Board's grant 
of service connection for lipomatosis, and the RO rated the 
condition 10 percent disabling.  The RO assigned January 5, 
1993, as the effective date of service connection and 
compensation, being the date of RO receipt of the application 
to reopen the claim.

On a June 1997 VA skin examination, the appellant described a 
history of advanced lipomatosis.  The examiner noted that the 
appellant had multiple medium and large-sized lipomas 
diffusely throughout his body.  Most notable were on his 
right elbow and left forearm.  These varied in size from 1 to 
3 cm in diameter.  The impression was advanced lipomatosis, 
as described.  

By a July 1997 decision, the RO assigned a 30 percent rating 
for lipomatosis, effective January 5, 1993.

VA outpatient treatment records from 1996 to 1998 show that 
the veteran was seen for various ailments.  With regard to 
lipomatosis, the records indicate that during 1997 the 
veteran had excisions of lipomas on multiple occasions.  The 
records (including some sketches by the doctors) indicate 
that the lipomas were located on the trunk and extremities of 
the body.  Some of the lipomas were left in place; the 
growths which the veteran said were bothersome (with symptoms 
such as tenderness and itching) were excised.  A January 1998 
record notes the veteran was seen for consultation regarding 
his skin growths.  It was noted that he had a history of 
multiple excisions of lipomas from the skin.  Objective 
findings included lipomas over the back, chest, arms, legs, 
and abdomen.  The assessment was syndrome multiple 
lipomatosis, status post multiple excisions.  The doctor told 
the veteran that there was really no general treatment 
available to reduce the lipomas, and the veteran would have 
to learn to live with them or just have the ones that were 
bothering him surgically excised.  

The veteran testified at a hearing at the RO in June 1998.  
He said he had lipomas on his stomach, chest, arms, 
underneath his throat, buttocks, and spine.  He said some of 
the lipomas and scars from surgical excisions itched and were 
painful to touch.  He said he put some kind of medication on 
the areas.  He said he wore long clothing to cover the 
lipomas.  He claimed that service connection and compensation 
for his lipomatosis should be effective from service in 1979 
or from 1987 when he was again treated for the condition.

II. Analysis

A.  An earlier effective date for service connection 
and compensation for lipomatosis 

The veteran claims service connection and compensation for a 
lipomatosis should be made effective from an earlier date 
than January 5, 1993, which the RO has assigned.

The RO denied service connection for a cyst disorder in July 
1979.  The 1979 RO decision was not timely appealed and 
became final.  38 U.S.C.A. § 7105.  Inasmuch as the 1979 RO 
decision is final, the effective date for service connection 
for a cyst disorder, classified as lipomatosis, must be 
determined in relation to a subsequent reopened claim 
supported by new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  In 1988 the veteran applied to 
reopen the claim, but such application was abandoned when he 
did not respond within a year to an RO request for evidence, 
and any later award of benefits may be paid from a date no 
earlier than the date on which a new application to  reopen 
the claim is received.  38 C.F.R. § 3.158.  

On January 5, 1993, the RO received the veteran's application 
to reopen his claim.  (That application was actually an 
application to reopen a claim for service connection for 
residuals of a back injury, but the Board later interpreted 
the application as including a request to reopen a claim for 
service connection for a cyst disorder or lipomatosis.)  The 
Board thereafter found that new and material evidence had 
been submitted to reopen the claim for service connection for 
lipomatosis, and based on all the evidence the Board granted 
service connection for such condition.  

The law unambiguously provides that when a claim is reopened 
with new and material evidence after a final disallowance, 
the effective date of service connection and compensation may 
be no earlier than the date of VA receipt of the application 
to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  
The effective date of service connection and compensation may 
be no earlier than January 5, 1993, the date of VA receipt of 
the application to reopen the claim for service connection 
for lipomatosis.  The law, not the evidence, is dispositive 
of the outcome of the claim, and as a matter of law there is 
no entitlement to an effective date prior to January 5, 1993, 
for service connection and compensation for lipomatosis.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).



B.  Higher rating for lipomatosis 

The claim for a rating higher than 30 percent for lipomatosis 
is well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Lipomatosis is a condition characterized by abnormal 
localized, or tumor-like, accumulations of fat (lipomas) in 
the tissues.  Lipomas are "benign, soft, rubbery, 
encapsulated tumor[s] of adipose tissue, usually composed of 
mature fat cells."  Dorland's Illustrated Medical Dictionary 
(28th ed. 1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Benign new skin growths may be rated as scars, disfigurement, 
etc., or by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, 
Code 7819, and note following this code.

While the evidence shows the veteran has lipomas and scars 
from excisions of prior lipomas, the affected areas involve 
the trunk and extremities of the body, and a rating under the 
criteria for disfiguring scars of the head, face, or neck 
(Code 7800) is not in order.  The individual scars are not 
shown by objective evidence to be symptomatic or to result in 
functional impairment of surrounding body parts, and thus 
rating under other scar codes (Codes 7803, 7804, and 7805) 
appears to be inappropriate.  

Given the nature of the veteran's lipomatosis, the most 
appropriate rating code is that for eczema.  That code 
provides that eczema is to be rated 30 percent when there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement; a 50 percent rating is assigned for eczema 
when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806.

The medical records from recent years, including a VA 
compensation examination and treatment records in 1997, 
indicate the veteran's lipomatosis is manifested by multiple 
lipomas, scattered diffusely over the trunk and extremities 
of his body, and he has had a number of the lipomas excised.  
He complains of such symptoms as itching and tenderness of 
affected areas.  An outpatient record from early 1998 notes 
lipomas over the back, chest, arms, legs, and abdomen, and 
the doctor commented that the veteran would have to learn to 
live with the condition except for having excisions of any 
lipomas which became bothersome.  

Viewing the evidence as a whole, it appears to the Board that 
the veteran's lipomatosis is no more disabling than the 
analogous condition of eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement, and such 
is to be rated 30 percent under Code 7806.  The veteran's 
lipomatosis does not actually involve exudation, although 
there is reportedly some itching.  The lesions are small, but 
scattered over a wide are of the trunk and extremities.  The 
lesions, which are on a nonexposed surface, are no more than 
moderately disfiguring.  The lipomatosis does not involve 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnancy, and the 
criteria for a higher rating of 50 percent under Code 7806 
are not met.

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and a 
rating higher than 30 percent for lipomatosis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).









ORDER

An earlier effective date for service connection and 
compensation for lipomatosis is denied.

A higher rating for lipomatosis is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

